218 N.W.2d 704 (1974)
STATE of Minnesota (City of St. Louis Park), Respondent,
v.
Richard August PETERSON, Appellant.
No. 44450.
Supreme Court of Minnesota.
May 17, 1974.
Richard August Peterson, pro se.
Katz, Taube, Lange & Frommelt, and Donald H. Nichols, City Attys., Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Defendant contends on this appeal from judgment of conviction of driving while under the influence of an alcoholic beverage that his conviction should be reversed because of the trial court's refusal to let his father, Gordon C. Peterson, a disbarred attorney, represent him. Our decision in Daly v. State, Department of Highways, 296 Minn. 238, 207 N.W.2d 541 (1973), where we rejected a similar claim, controls.
Affirmed.